Title: From Alexander Hamilton to John Jay, 27 August 1798
From: Hamilton, Alexander
To: Jay, John



New York Aug 27. 1798
Dear Sir

I was very sorry when at Albany not to have seen you. I called the day after my arrival but you were then indisposed or abroad & the rest of my stay I was very unwell.
An apprehension is excited here that in consequence of the Petitions of the Militia Officers the persons named to the new Companies will not be appointed. I take it for granted that this must be a groundless apprehension as far as may depend on the Executive. For certainly the ordinary Militia Officers can on no military principles have any pretensions in relation to new and extraordinary Corps which grow up—or are created. And as to expediency, nothing can be clearer. The utility of these new corps in various aspects needs no comment. Their existence depends on their being officered in the manner they themselves desire. To attempt to place them under the present Militia officers is to annihilate them.

Ten to One the Opposition on the part of these Officers originated in an Antifoederal scheme. Let them by their disappointment be disgusted & resign. What then? They will have acted presumptuously or ignorantly. Many bad men will be gotten rid of, & the best can easily be replaced with as good or better. Tis then a plain case. There is really not a difficulty worth the least attention.
Mr. Gracie has solicited my interposition with you for the pardon of Janus Ross lately convicted of forging a Check on the Bank. His argument is that the culprit is of respectable connections in South Carolina—quite a lad (say from 16 to 18) a very simple lad—& led to this act by the embarrassment of not being able to account for the prudent expenditure of a sum of money advanced him by a friend of his fathers for his own use. I confide in what Mr Gracie says, & really believe it is as favourable a case for a pardon as can easily occur.
I remain with respect & true attachment Dr Sir   Yr Obed serv

A Hamilton
Governor Jay

